In re Sterling, James; — Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “2” Number 331-417; to the Court of Appeal, Fourth Circuit, Number 89KW-1048.
Denied. Relator’s motions for trial transcript submitted to the courts below were filed prematurely, prior to the time that the transcript was prepared. Relator should now renew his attempt to get a transcript from his counsel, to whom the transcript has been made available. If relator is unsuccessful in obtaining the transcript he seeks after he renews his request to counsel, he may file another motion to obtain the transcript in the court of appeal at that time.